IN THE SUPREME COURT OF THE STATE OF NEVADA


                VICTOR ALEGRIA, AN INDIVIDUAL;                          No. 66252
                AND JAMI SEEBY-ALEGRIA, AN
                INDIVIDUAL,

                             vs.
                                  Appellants,                               FILED
                GREEN TREE SERVICING, LLC,                                  FEB 1 8 2016
                                  Respondent.



                                      ORDER DISMISSING APPEAL
                            This is an appeal from an order granting a petition for judicial
                review in a foreclosure mediation matter. Second Judicial District Court,
                Washoe County; Elliott A. Sattler, Judge. Appellants are proceeding in
                pro se pursuant to this court's civil pilot program for litigants proceeding
                without counsel.
                            On April 6, 2015, this court entered an order granting the
                motion of appellants' counsel, Wayne M. Pressel, to withdraw. We directed
                appellants to inform this court whether they intend to retain new counsel,
                or intend to proceed in pro se pursuant to this court's civil pilot program
                for litigants proceeding without counsel. Appellants have since sought
                several extensions of time to respond to our order, explaining that they
                have been unable to secure the return of their case file from Mr. Pressel
                and have therefore been unable to retain new counsel. Appellants have
                attached to their motions correspondence from Mr. Pressel indicating his
                agreement to return the file within 7 days. On September 21, 2015,
                appellants filed another motion for an open extension of time, again
                asserting that Mr. Pressel has not returned the file.

SUPREME COURT
        OF
     NEVADA


(0) 1947A
                            On December 3, 2015, this court entered an order directing
                appellants to file a status report within 11 days, indicating (1) whether
                they have received their case file from their former counsel Wayne M.
                Pressel; and (2) whether they intend to proceed in this appeal in pro se or
                intend to hire new counsel. Appellants failed to respond to our order. On
                January 15, 2016, we entered another order directing appellants to
                provide the status report within 11 days. We cautioned appellants that
                failure to file the status report would result in dismissal of this appeal as
                abandoned. To date, appellants have not filed the status report.
                Accordingly, we conclude that appellants have abandoned this appeal, and
                we
                            ORDER this appeal DISMISSED. 1




                     Otit
                Cherry                                     Gibbons




                      'We deny as moot appellants' motion for an open-ended extension of
                time to respond to our order.


SUPREME COURT
     OF
   NEVADA


(0) 1947A ae.                                         2
                 cc:   Hon. Elliott A. Sattler, District Judge
                       Madelyn Shipman, Settlement Judge
                       Jami Seeby-Alegria
                       Victor Alegria
                       Tiffany & Bosco, P. A.
                       Washoe District Court Clerk




SUPREME COURT
        OF
     NEVADA


(0) 1947A    e                                         3